Citation Nr: 1535906	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  08-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial schedular rating higher than 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an extraschedular rating for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from May 24, 2004 to August 26, 2007.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The June 2007 RO decision granted service connection and a 30 percent rating for PTSD, effective May 24, 2004.  The November 2007 RO decision denied a claim for a TDIU rating.  

A September 2008 RO decision increased the rating for the Veteran's service-connected PTSD to 50 percent, effective May 24, 2004.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2010, the Board remanded the issues of entitlement to an initial rating higher than 50 percent for PTSD and entitlement to a TDIU for further development.  

An October 2010 RO decision granted a temporary total rating (38 C.F.R. § 4.29 (2014)) based on hospitalization for the period from August 11, 2010 to September 30, 2010.  As that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB, 6 Vet. App. at 35.  

In a May 2013 decision, the Board granted a 70 percent rating for PTSD since service connection became effective on May 24, 2004.  The Board remanded the issue of entitlement to a TDIU.  

A February 2014 RO decision implemented the Board's May 2013 decision and granted a 70 percent rating for PTSD for the period from May 24, 2004 to August 10, 2010, and for the period since October 1, 2010.  As noted above, the Veteran was already assigned a temporary total rating (38 C.F.R. § 4.29 (2014)) based on hospitalization for the period from August 11, 2010 to September 30, 2010.  

In a May 2014 decision, the Board granted the Veteran's claim for a TDIU (on a schedular basis).  

A May 2014 RO decision implemented the Board's May 2014 decision and granted a TDIU, effective August 27, 2007.  

The Veteran appealed the Board's May 2013 decision, which granted a 70 percent rating for PTSD since service connection became effective on May 24, 2004, to the United States Court of Appeals for Veterans Claims (Court).  In an November 2014 Memorandum Decision, the Court vacated and remanded the Board's May 2013 decision, as to the issue of entitlement to an initial rating higher than 70 percent for PTSD.  

The Board observes that a note, pursuant to the November 2014 Memorandum Decision, indicated that in a May 2014 RO decision, the RO awarded an extraschedular TDIU, effective August 27, 2007, but not earlier.  The Court stated that because the Veteran had conceded that the issue of an award of a higher rating after August 27, 2007 had been rendered moot based on the RO's May 2014 grant of TDIU benefits from August 27, 2007 to the present, the Court would only address the issue of a disability rating from May 24, 2004 to August 27, 2007.  The Board observes, however, that the May 2014 RO decision, which implemented a May 2014 Board decision, actually granted a schedular TDIU, effective August 27, 2007, and not an extraschedular TDIU.  Additionally, it is unclear if the Court was indicating that it would only address the issue of entitlement to an initial rating higher than 70 percent for PTSD for the period from May 24, 2004 to August 27, 2007, because the Court also stated, in the same Memorandum Decision, that it would set aside the May 24, 2013 Board decision, which had granted a 70 percent rating for PTSD since service connection became effective on May 24, 2004.  Further, the grant of a schedular TDIU rating, effective August 27, 2007, does not actually moot the issue of entitlement to an initial rating higher than 70 percent for PTSD for the period since August 27, 2007.  

The Board also notes that in subsequent statements on appeal, the Veteran's attorney has listed the current issues on appeal as entitlement to an initial "schedular" rating more than 70 percent, to include an "extraschedular" total rating (actually a schedular TDIU) for the period from May 24, 2004 to August 27, 2007.  It is somewhat unclear from the record if the Veteran's attorney is of the view that the issue of entitlement to an initial schedular rating higher than 70 percent for PTSD for the entire period since service connection became effective on May 24, 2004, or just for the period from May 24, 2004 to August 27, 2007, is on appeal.  The Veteran's attorney refers to entitlement to an initial total schedular rating for the period from May 24, 2004 to August 27, 2007, and entitlement to an initial extraschedular total rating for the period from May 24, 2004 to August 27, 2007.  Therefore, in light of possible procedural issues discussed above, and in order to address the issues in the most favorable manner for the Veteran, the Board will address the issues as listed on the title page of this decision.  

The issues of entitlement to an initial schedular rating higher than 70 percent for PTSD and entitlement to an extraschedular rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the period from May 24, 2004 to August 26, 2007, the Veteran was service connected for PTSD (rated 70 percent).  

2.  For the period from May 24, 2004 to August 26, 2007, the Veteran's PTSD, alone, was of such severity so as to preclude substantially gainful employment.  






CONCLUSION OF LAW

The criteria for a TDIU rating for the period from May 24, 2004 to August 26, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

For the period from May 24, 2004 to August 26, 2007, the Veteran was service-connected for PTSD (rated 70 percent).  Thus, the Veteran met the schedular criteria for consideration of a claim for TDIU.  38 C.F.R. § 4.16 (a).  

The remaining question is whether the Veteran was precluded from obtaining and maintaining substantially gainful employment due to his service-connected PTSD alone, taking into consideration his educational and occupational background, for the period from May 24, 2004 to August 26, 2007.  A review of the record reveals that the Veteran completed four years of high school.  He reported that he last worked full-time in March 2003.  He indicated that, except for his period of service, he worked as a heating and air conditioning technician from July 1967 to March 2003.  

The Veteran essentially contends that his service-connected PTSD prevented gainful employment for the period from May 24, 2004 to August 26, 2007, warranting a TDIU rating.  

Records from the Social Security Administration (SSA) indicate that the Veteran was receiving disability benefits and that he was disabled since April 2003.  It was noted that the Veteran had severe impairments of degenerative disc disease, osteoarthritis, status post a herniated nucleus pulposus, and radiculopathy.  

Private and VA treatment records dated from May 2004 to April 2006 showed that the Veteran was treated for disorders, including his service-connected PTSD.  

A May 2007 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported, as to his employment history, that after his military service, he worked as a cloth grader and as a hearing and air conditioning technician.  He indicated that he had to give up his employment due to a back injury and subsequent surgery.  He stated that he was able to keep his job for a long time because he mostly worked on his own.  The diagnosis was PTSD.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  The examiner reported that given the Veteran's current mental status and level of impairment, it was believed that he could manage any funds made available to him.  The examiner recommended that the Veteran continue to receive treatment as needed for his PTSD.  

VA treatment records dated from August 2007 to July 2008 referred to continued treatment for disorders including PTSD.  

An August 2008 VA psychiatric examination report noted that the Veteran reported, as his employment history, that he last worked in 2003.  He stated that he worked for thirty-seven years as a heating, ventilating, and air conditioning technician.  He reported that he had some problems with his back, as well as leg problems, and that he was out of work for a long time and he was let go after about a year.  The Veteran indicated that he was having some problems on the job before his back problems.  He stated that he worked alone because of his irritability and that he had trouble getting along with others.  He maintained that he was also having some concentration problems.  The Veteran reported that he had not looked for additional work since that time because he felt he would not be hired due to his age, his physical problems, and his psychological problems.  

The diagnoses were PTSD; a major depressive disorder; and alcohol dependence in remission.  A GAF score of 53 was assigned.  The examiner reported that the Veteran appeared to be moderately to considerably impaired in terms of his social adaptability and interactions with others.  The examiner also maintained that the Veteran was moderately to considerably impaired in terms of his ability to maintain employment and to perform job duties in a reliable, flexible, and efficient manner.  The examiner stated that, overall, she would estimate that the Veteran's level of disability was in the moderate to considerable range.  The examiner indicated that the Veteran would have moderate to considerable difficulty with physical or sedentary employment because of his problems with irritability, his problems with dealing with people, and his problems with coping with pressure.  

The Board observes that the Veteran completed four years of high school and that he reported that he last worked full-time in March 2003.  He stated that his PTSD prevented gainful employment for the period from May 24, 2004 to August 26, 2007.  The Veteran also reported that he left his occupation as a result of a back disability.  Additionally, the Board notes that the Veteran worked for well over thirty years as a heating and air conditioning technician.  He was receiving disability benefits from the SSA during the period from May 24, 2004 to August 26, 2007 for severe impairments related to a back problem.  The Board observes that the examiner, pursuant to a May 2007 VA psychiatric examination report, did not specifically address the Veteran's employability.  However, an examiner, pursuant to an August 2008 VA psychiatric examination report, within one year of the period in question in this matter, specifically indicated that the Veteran would have moderate to considerable difficulty with physical or sedentary employment because of his problems with irritability, his problems with dealing with people, and his problems with coping with pressure.  

The Board observes that the Veteran's entire employment history, except for his period of service, has involved working as a heating and air conditioning technician.  The Board notes that there is no evidence that the Veteran worked during the period from May 24, 2004 to August 26, 2007.  The RO has already assigned a TDIU for the period since August 27, 2007.  Additionally, a VA examiner found, in August 2008, that the Veteran had moderate to considerable difficulty with physical or sedentary employment because of his problems with irritability, his problems with dealing with people, and his problems with coping with pressure.  Further, the Board observes that entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  The Board cannot conclude, based on the evidence of record, that the Veteran solely became unemployable on August 27, 2007, which was the date of a claim for TDIU.  Additionally, the Veteran actually filed his claim for PTSD on May 24, 2004, he has been in receipt of a 70 percent rating for PTSD since that time, and a claim for a TDIU is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected PTSD alone rendered him unable to secure or follow a substantially gainful occupation for the period from May 24, 2004 to August 26, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, he is entitled to a TDIU rating for the period from May 24, 2004 to August 26, 2007.  



ORDER

Entitlement to a TDIU for the period from May 24, 2004 to August 26, 2007, is granted, subject to the regulations governing the payment of monetary benefits.  


REMAND

The remaining issues on appeal are entitlement to an initial schedular rating higher than 70 percent for PTSD and entitlement to an extraschedular rating for PTSD.  

The Board observes that pursuant to a November 2014 Memorandum Decision, the Court found that the Board did not provide adequate reasons and bases to support its finding that the Veteran's service-connected PTSD did not warrant a 100 percent schedular rating.  The Court indicated that the Board failed to address symptoms experienced by the Veteran such as a history of suicidal and homicidal ideation, being constantly tearful, being continuously sad and depressed, being exhausted all the time, being unable to sleep for more than three to four hours at a time, and being unable to take medication for psychiatric symptoms due to adverse side effects, as well as his previous self-medication with alcohol.  

Additionally, the Veteran was last afforded a VA psychiatric examination in January 2013.  The diagnoses were PTSD and major depression by history.  A Global Assessment of Functioning (GAF) of 50 was assigned.  Since that time, the Veteran has received treatment for his service-connected PTSD on multiple occasions.  

Further, the Veteran has not been afforded a VA psychiatric examination, as to his service-connected PTSD, in well over two years.  Additionally, the record raises a question as to the current severity of his service-connected PTSD.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for PTSD since February 2015.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his PTSD.  The entire claims file, include any electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail.  

The examination report must include a complete rationale for all opinions expressed. 

3.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


